--------------------------------------------------------------------------------

Exhibit 10.32
 
Pulse Electronics Corporation Executive Severance Policy
 
ARTICLE I.
PURPOSE
 
The Pulse Electronics Executive Severance Policy (“the Policy”) is established
to provide eligible executives of Pulse Electronics Corporation (the “Company”)
or its wholly-owned subsidiaries (collectively, the “Employers”) who incur an
Involuntary Termination of Employment (as defined below) with severance pay and
other benefits in accordance with and subject to the terms and conditions set
forth in this Policy.
 
This Policy is intended to be an unfunded employee benefit plan maintained for a
select group of management or highly compensated employees for purposes of the
Employee Retirement Income Security Act of 1974, as amended.  All previous
existing severance pay plans, programs, agreements and practices, whether formal
or informal, are hereby revoked and terminated for any Participant (as defined
below).  This document applies to Participants who incur an Involuntary
Termination of Employment on and after April 6, 2012.  The payment of severance
benefits, if any, payable to any executive who incurred a Termination of
Employment prior to April 6, 2012 shall be determined in accordance with the
terms of the severance pay plan, program, agreement or practice, applicable to
such executive at the time of such Termination of Employment.
 
ARTICLE II.
DEFINITIONS
 
When used in this Policy, the following words shall have the following meaning
unless the context clearly indicates otherwise.
 
Section 2.01     “Accrued Obligations” means the sum of (i) the Executive's
unpaid base salary earned through the date of his Termination of Employment,
(ii) any unpaid annual bonus earned for the fiscal year of the Company ending on
or prior to the date of the Executive’s Termination of Employment, (iii) any
reimbursable business expenses incurred prior to the Executive’s Termination of
Employment, (iv) any earned but unpaid vacation pay as of the Executive’s
Termination of Employment and (v) any vested benefits to which the Executive is
entitled under any benefit plan, program or arrangement maintained by the
Company.
 
Section 2.02     “Administrator” shall be the Committee.
 
Section 2.03     “Base Annual Compensation” means the sum of the Participant’s
gross annual base salary and target annual incentive bonus as in effect
immediately prior to the Participant’s Termination of Employment or as in effect
immediately prior to any reduction in the Participant’s Base Annual Compensation
that results in the Participant’s Termination of Employment for Good Reason.
 
Section 2.04     “Board” means the board of directors of the Company.
 
Section 2.05     “Cause” means any of the following:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
the Participant’s commission of a felony or other crime involving moral
turpitude, which has a material detrimental impact on the financial interests of
the Company or any Employer, the operations of the Company or any Employer or
the reputation of the Company or any Employer;

 
 
(b)
the Participant’s commission of any act involving fraud, embezzlement,
misappropriation of funds, breach of fiduciary duty or other act of dishonesty
against an Employer;

 
 
(c)
the Participant’s failure to fulfill, in any material respect, his duties and
responsibilities (other than by reason of death, illness or disability);

 
 
(d)
the Participant’s willful or intentional violation of any established lawful
policy of his Employer which has a material detrimental impact on the financial
interests of the Company or any Employer, the operations of the Company or any
Employer or the reputation of the Company or any Employer;

 
 
(e)
the Participant’s breach of the terms of any agreement with his Employer,
including without limitation, any agreement relating to intellectual property,
confidentiality, non-competition, non-solicitation, non-disparagement and the
like (a “Restricted Covenant Agreement”); or

 
 
(f)
any fraud, gross negligence, intentional misconduct, or intentional wrongful act
or omission on the part of the Participant that was a material factor
contributing to the Company restating all or a portion of the Company’s
financial statements in a manner that is detrimental to the interests of the
Company or its shareholders.

 
Notwithstanding the foregoing, no failure or violation described in (c) or (d)
above shall constitute Cause unless (i) the Administrator provides the
Participant with a written notice describing the Participant’s acts or omissions
that constitute a failure or violation described in (c) or (d) above, (ii) the
Participant fails to cure such failure or violation within 10 business days
after he receives such written notice and (iii) following the expiration of the
cure period but in no event later than the date on which a Change of Control
occurs, the Company terminates the Participant’s employment due to such failure
or violation; provided, however, that if the Administrator determines that the
failure or violation described in (c) or (d) is not capable of being cured, the
Company may terminate the Participant’s employment for Cause at any time after
the Administrator provides the written notice described in (i) above but no
later than the date on which a Change of Control occurs.
 
Section 2.06     “CEO” means the Chief Executive Officer of the Company.
 
Section 2.07     “Change of Control” means either:
 
 
(a)
the occurrence, in a single transaction or in a series of related transactions,
of any one or more of the following events:

 

 
(i)
any person (or group of persons acting together) becomes the owner, directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding voting securities other
than by virtue of a merger, consolidation or similar
transaction.  Notwithstanding the foregoing, a Change in Control under this
clause (i) shall not be deemed to occur as a result of any redemption,
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding;

 
 
- 2 -

--------------------------------------------------------------------------------

 
 

 
(ii)
any person (or group of persons acting together) acquires (or has acquired
within any 12-month period ending on the date of the most recent acquisition by
such person or group) ownership, directly or indirectly, of securities of the
Company representing more than 30% of the combined voting power of the Company’s
then outstanding voting securities other than by virtue of a merger,
consolidation or similar transaction;

 

 
(iii)
the consummation of a merger, consolidation or similar transaction involving
(directly or indirectly) the Company if, immediately after the consummation of
such merger, consolidation or similar transaction, the shareholders of the
Company immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than 50% of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or similar transaction or (B) more than 50% of the combined outstanding voting
power of any direct or indirect parent of the surviving entity in such merger,
consolidation or similar transaction; or

 

 
(iv)
the acquisition by a person (or a group of persons acting together) during the
12-month period ending on the date of the most recent acquisition by such person
or group of assets from the Company that have a total gross fair market value
equal to or exceeding 50% of the total gross fair market value of all of the
assets of the Company immediately before such acquisition or acquisitions; or

 
 
(b)
the replacement of a majority of the members of the Board during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of appointment or election.

 
Notwithstanding the foregoing, no transaction or series of related transactions
shall constitute a Change of Control of the Company unless such transaction or
series of related transactions qualify as a change in ownership of the Company,
a change in effective control of the Company or a change in ownership of a
substantial portion of the Company’s assets as each of these terms are defined
in Treasury Regulation Section 1.409A-3(i)(5).
 
Section 2.08     “COBRA” means the provisions regarding healthcare continuation
coverage set forth in Section 601 et seq. of ERISA and Section 4980B of the
Code.
 
Section 2.09     “COBRA Premium” means the monthly cost of providing healthcare
continuation coverage for a qualified beneficiary under COBRA, as adjusted from
time to time.
 
Section 2.10     “Code” means the Internal Revenue Code of 1986, as amended.
 
Section 2.11     “Committee” means the compensation committee of the Board.
 
Section 2.12     “Company” means Pulse Electronics Corporation and its
successors and assigns.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Section 2.13     “Eligible Participant” means a Participant who satisfies the
eligibility conditions set forth in Section 3.01 for receiving Severance
Benefits under this Policy.
 
Section 2.14     “Employer” means the Company or any wholly-owned subsidiary of
the Company.
 
Section 2.15     “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
 
Section 2.16     “Excess Parachute Tax” means the taxes, if any, imposed under
Section 4999 of the Code on a Participant with respect to all or a portion of
his Total Parachute Payments as a result of a change of ownership or effective
control of the Company (within the meaning of Section 280G of the Code).
 
Section 2.17     “Good Reason” means
 
 
(a)
any reduction in the Participant's Base Annual Compensation prior to a Change of
Control; provided, however, that a reduction in the Participant’s Annual Base
Compensation under this paragraph (a) shall not constitute Good Reason if the
Company reduces the Annual Base Compensation of all Participants on a
substantially equivalent basis;

 
 
(b)
any reduction in the Participant's Base Annual Compensation and/or long-term
incentive compensation opportunity after a Change of Control;

 
 
(c)
any material diminution in the Participant’s authority, duties, offices, title
or responsibilities; or

 
 
(d)
a transfer of Participant’s principal place of employment to a location that is
more than 30 miles from the Participant’s then current principal place of
employment.

 
A Participant will not have Good Reason to terminate his employment and receive
Severance Benefits under this Policy unless the Participant provides the
Administrator with written notice of the circumstances he believes constitutes
Good Reason within 30 days after the occurrence of such circumstances, or, if
later, within 30 days after the Participant in the exercise of ordinary care
shall first become aware of any such circumstances.  If the Participant does not
provide such written notice within this time period, he may not assert those
circumstances as a basis for any Termination of Employment for Good Reason.  If
the Participant’s Employer does not cure any claimed event of Good Reason within
30 days after receipt of such written notice from the Participant, the
Participant may terminate his employment for Good Reason within 90 days after
the expiration of such cure period.  If the Participant terminates his
employment prior to the expiration of the 30-day cure period or more than 90
days after the expiration of the cure period, the Participant will not be
treated as having terminated his employment for Good Reason.
 
Section 2.18     “Involuntary Termination of Employment” means a Participant’s
Termination of Employment (i) by his Employer for any reason other than for
Cause or (ii) by the Participant for Good Reason.  Notwithstanding the
foregoing, however, an Involuntary Termination of Employment shall not include a
termination of a Participant’s employment due to:
 
 
(a)
the Participant’s death, total and permanent disability or his voluntary
resignation or retirement (other than for Good Reason); or

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(b)
the sale or other disposition of any subsidiary, division or business unit of an
Employer or the outsourcing of any operations of an Employer if the Participant
receives a written offer of comparable employment from the purchaser of such
subsidiary, division or business unit or from the entity that acquires the
outsourced operations or from any direct or indirect parent, subsidiary or
affiliate of such purchaser or entity (a “Successor Employer”) whether or not
the Participant accepts such offer of comparable employment.

 
An offer of employment from a Successor Employer will not be considered to be an
offer of “comparable employment” for purposes of (b) unless all of the following
conditions are satisfied: (i) the Participant is offered Base Annual
Compensation and long-term incentive compensation opportunity in an amount equal
to or exceeding 100% of the Participant’s Base Annual Compensation and long-term
incentive compensation opportunity immediately prior to the consummation of such
transaction, (ii) the Participant is offered employment by the Successor
Employer at a principal place of employment that is located not more than 30
miles from the Participant’s principal place of employment with his Employer
immediately prior to the consummation of such transaction and (iii) the
Successor Employer offers the Participant employment in a position that is not
expected to result in a material diminution in the authority, duties or
responsibilities the Participant held immediately prior to his Termination of
Employment, regardless of his title or position with the Successor Employer.
 
Section 2.19     “Participant” means an employee of an Employer with the title
of senior vice president or higher or vice president reporting directly to the
CEO, who is designated (by job description) as a Participant in Exhibit A, which
is attached to, and will be treated as part of, this Policy.
 
Section 2.20     “Release” means a general release of a Participant’s claims
against the Company in a form substantially similar to the form attached hereto
as Exhibit B; provided, however that the Administrator may modify or replace the
form of release in Exhibit B from time to time.
 
Section 2.21     “Severance Benefits” means the Severance Pay and other benefits
payable to an Eligible Participant pursuant to Article IV of this Policy.
 
Section 2.22     “Severance Pay” means the cash payments made to an Eligible
Participant pursuant to Section 4.01 of this Policy.
 
Section 2.23     “Severance Period” means the period commencing on the first day
of the month following an Eligible Participant’s Involuntary Termination of
Employment and continuing for a period equal to:
 
 
(a)
If the Eligible Participant’s Involuntary Termination of Employment occurs prior
to a Change of Control (and not in anticipation of a Changed of Control as
defined in below) or on or after the second anniversary of a Change of Control,
the number of months set forth in the applicable table below based on the
Eligible Participant’s employment position at the time of his Involuntary
Termination of Employment or his position immediately prior to any change in his
employment position that results in the Participant’s Termination of Employment
for Good Reason:

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Position
Severance Period
CEO
24 months
Senior Vice President
18 months
Vice President
12 months

 
 
(b)
If an Eligible Participant’s Involuntary Termination of Employment occurs on or
after a Change of Control (or in anticipation of a Change of Control) and prior
to the second anniversary of such Change in Control, the number of months set
forth in the applicable table below based on the Eligible Participant’s
employment position at the time of his Involuntary Termination of Employment or
his position immediately prior to any change in his employment position that
results in his Termination of Employment for Good Reason:

 
Position
Severance Period
CEO
36 months
Senior Vice President
30 months
Vice President
24 months

 
For purposes of this Section 2.23, a Participant’s Involuntary Termination of
Employment will be treated as occurring “in anticipation of a Change of Control”
if such Participant’s Involuntary Termination occurs (i) after the Company has
signed a definitive term sheet to effectuate a Change of Control and (ii) no
more than 6 months prior to the consummation of a Change of Control.
 
Section 2.24     “Termination of Employment” or words to similar effect means
the Participant’s separation from service (as defined in regulations under
Section 409A of the Code) with his Employer (and each entity that together with
the Employer is required to be treated as a single service recipient for
purposes of determining whether a separation from service has occurred for
purposes of Section 409A of the Code).
 
Section 2.25     “Total Parachute Payments” shall mean any payment or benefit in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) paid or provided to or for the benefit of an Executive (whether paid or
provided pursuant to this Policy or otherwise) which is conditioned on a change
of ownership or effective control of the Company (within the meaning of Section
280G of the Code) and would subject the Executive in whole or in part to an
Excess Parachute Tax.
 
ARTICLE III.
ELIGIBILITY FOR SEVERANCE BENEFITS
 
Section 3.01     Eligibility for Severance Benefits.  A Participant will become
an Eligible Participant who is entitled to receive Severance Benefits under this
Policy if such Participant
 
 
(a)
incurs an Involuntary Termination of Employment,

 
 
(b)
timely executes a Release within the time frame specified in such Release, and

 
 
(c)
does not revoke such Release within the applicable revocation period provided
under applicable law for revocation of a release of employment-based claims
(including, without limitation, the release of claims under the Age
Discrimination in Employment Act).

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
If a Participant who has an Involuntary Termination of Employment but does not
return a signed copy of the Release to the Company within the time frame
specified in the Release or revokes a signed Release within the applicable
revocation period, he will not be eligible to receive any Severance Benefits
under this Policy.
 
Section 3.02     Release.  The Company will provide a Participant who has an
Involuntary Termination of Employment with an executable form of Release no
later than five business days after the Participant’s Involuntary Termination of
Employment.  The Release will specify the date by which the Release must be
executed, which will be no less than less than 21 days and no more than 45 days
after the Participant receives an executable copy of the Release, and the
applicable revocation period during which the Participant may revoke an executed
Release.
 
ARTICLE IV.
SEVERANCE BENEFITS
 
An Eligible Participant who satisfies the eligibility requirements set forth in
Section 3.01 will receive Severance Pay and other Severance Benefits as provided
in this Article IV.
 
Section 4.01     Severance Pay.
 
 
(a)
Amount of Severance Pay.

 

 
(i)
Normal Severance.  Except as provided in clause (ii) below, an Eligible
Participant will receive Severance Pay in an amount equal to his Base Annual
Compensation times the applicable severance multiple specified in the table
below based on the Eligible Participant’s employment position at the time of his
Involuntary Termination of Employment or his position immediately prior to any
change in his employment position that results in his Termination of Employment
for Good Reason:

 
Position
Severance Multiple
CEO
2.0
Senior Vice President
1.5
Vice President
1.0

 

 
(ii)
Change of Control Severance.  If an Eligible Participant’s Involuntary
Termination of Employment occurs on or after a Change of Control (or in
anticipation of a Change of Control) and prior to the second anniversary of such
Change in Control, he will receive Severance Pay in an amount equal to his Base
Annual Compensation times the applicable severance multiple specified in the
table below based on the Eligible Participant’s employment position at the time
of his Involuntary Termination of Employment or his position immediately prior
to any change in his employment position that results in his Termination of
Employment for Good Reason:

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
Position
Severance Multiple
CEO
3.0
Senior Vice President
2.5
Vice President
2.0

 
For purposes of the preceding paragraph, a Participant’s Involuntary Termination
of Employment will be treated as occurring “in anticipation of a Change of
Control” if such Participant’s Involuntary Termination occurs (x) after the
Company has signed a definitive term sheet to effectuate a Change of Control and
(y) no more than 6 months prior to the consummation of a Change of Control.
 
 
(b)
Timing of Severance Pay.

 

 
(i)
Normal Severance.  Except as provided in clause (ii) below (and subject to
Section 4.04), an Eligible Participant will receive his Severance Pay in equal
installments over the Participant’s Severance Period in accordance with the
Company’s regular payroll schedule.

 
Notwithstanding the foregoing; the payment of any Severance Pay that is
otherwise due and payable to an Eligible Participant during the first six months
following such Eligible Participant’s Termination of Employment shall be
suspended and shall not be paid to the Eligible Participant until the earlier of
(x) six months after the Eligible Participant’s Involuntary Termination of
Employment or (y) the date of the Eligible Participant’s death.  The payments
suspended pursuant to this paragraph will be paid in a lump sum as soon as
practicable after the period of suspension ends.
 

 
(ii)
Change of Control Severance.  If an Eligible Participant’s Involuntary
Termination of Employment occurs on or after a Change of Control and prior to
the second anniversary of a Change of Control, his Severance Pay will be paid to
him in a single lump sum as soon as practicable following the earlier of (x)
date that is six months after the Eligible Participant’s Involuntary Termination
of Employment or (y) the date of the Eligible Participant’s death.

 
Section 4.02     Prorated Annual Bonus.  An Eligible Participant will be
entitled to receive a prorated annual bonus payment for the year in which the
Eligible Participant’s Involuntary Termination of Employment occurs.  The
prorated annual bonus payment shall be prorated based on a fraction, the
numerator of which is the number of days from January 1 through the date of the
Eligible Participant’s Termination of Employment and the denominator of which is
365 (or 366 in a leap year).  The prorated annual bonus payment shall be based
on the actual performance of the Company and its subsidiaries and business units
during the annual performance period without regard to any subjective individual
performance factors.  The prorated annual bonus payment will be paid to the
Eligible Participant at the same time that annual bonus payments are paid to
other Executives.
 
Section 4.03     Medical, Dental and Vision Coverage.  If an Eligible
Participant is entitled to file, and does timely file, an election to continue
any health benefits for himself, his spouse and his eligible dependents, if any,
under a medical, dental and/or vision benefit program maintained by the Company
in accordance with the provisions of COBRA, the Participant’s Employer shall pay
a portion of the Eligible Participant’s COBRA Premiums for such coverage until
the earlier of (i) the expiration of the Eligible Participant’s continuation
coverage under COBRA or (ii) the end of the Severance Period.  The Eligible
Participant shall be required to pay a portion of the COBRA Premiums equal to
the amount he would pay for such health benefits for himself, his spouse and
eligible dependents, if any, under the Company’s medical, dental and/or vision
programs, as applicable, if he had remained employed, and his Employer shall pay
the balance of such COBRA Premiums.  If the Eligible Participant, his spouse and
eligible dependents remain eligible for continuation coverage after the
expiration of his Severance Period, the Eligible Participant, his spouse and/or
his eligible dependents shall be responsible for payment of the full COBRA
Premium.  Notwithstanding the foregoing, if COBRA is no longer required to be
provided to an Eligible Participant, his spouse and eligible dependents under
COBRA during the Severance Period, all payments of COBRA Premiums for that
Eligible Participant, his spouse and eligible dependents under this Policy will
also end.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
In the event that the provisions of this Section 4.03 would violate any
nondiscrimination rules under Section 105(h)(2) of the Code or similar
provisions of applicable law or the Company is otherwise unable to subsidize a
portion of the Eligible Participant’s COBRA Premiums, the Company may either (i)
make other arrangements for the provision of substantially comparable health
benefits at a cost to the Eligible Participant no greater than the premium cost
he would pay for such health benefits under the Company’s medical, dental and/or
vision programs, as applicable, if he had remained employed or (ii) reimburse
the Eligible Participant for the costs incurred by the Eligible Participant to
obtain medical, dental and vision coverage substantially comparable to the
coverage provided under the Company’s medical, dental and/or vision programs, as
applicable, less the amount the Eligible Participant would pay for such health
benefits under the Company’s medical, dental and/or vision programs, as
applicable.
 
Section 4.04     Compliance with Section 409A of the Code.  The Severance Pay
and Severance Benefits provided under this Policy are, to the fullest extent
possible, intended to be exempt from the requirements of Section 409A of the
Code and to the extent that any payment of Severance Pay or Severance Benefits
hereunder is not exempt from Section 409A of the Code, it is intended to comply
with the requirements of Section 409A of the Code and the regulations issued
thereunder, and this Policy shall be construed accordingly.  Notwithstanding any
provision in this Policy to the contrary, if at the time of a Participant’s
Termination of Employment, the Administrator determines that an Eligible
Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code and applicable regulations issued thereunder, then,
to the extent that such Severance Pay and/or Severance Benefits provided under
this Policy constitute deferred compensation within the meaning of Section 409A
of the Code and applicable regulations issued thereunder, such Severance Pay
and/or Severance Benefits shall be suspended and shall not be paid or provided
to the Eligible Participant until the date that occurs on the earlier of (i) six
months and one day after the Participant’s Termination of Employment or (ii) the
Eligible Employee’s death.  The payments suspended pursuant to this Section 4.04
will be paid to the Eligible Participant as soon as practicable after the period
of suspension ends.  Notwithstanding any provision in this Policy to the
contrary, if any Severance Pay or other Severance Benefits are to be paid or
provided in installments, each such installment shall constitute a separate
payment for purposes of Section 409A of the Code and the regulations issued
thereunder.
 
Section 4.05     Excess Parachute Tax.  Notwithstanding any other provisions of
this Policy or any plan, arrangement or agreement maintained by the Company, if
a Participant receives or is entitled to receive any Total Parachute Payments
under the terms of this Policy or otherwise that would subject the Participant
to an Excess Parachute Tax as a result of a change in ownership or effective
control of the Company (within the meaning of Section 280G of the Code), the
portion of the Total Parachute Payments payable to the Participant (whether
under this Policy or otherwise) shall be reduced to the extent necessary to
prevent the imposition of the Excess Parachute Tax but only if the amount
determined under (a) below exceeds the amount determined under (b) below, where:
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
(a)
Is the net after-tax amount of the Total Parachute Payments remaining after (i)
reducing the Total Parachute Payments to the extent necessary to prevent the
imposition of the Excess Parachute Tax and (ii) deducting the net amount of
Federal, state, and local income and payroll taxes payable by the Participant
with respect such reduced Total Parachute Payments computed at the Participant’s
highest marginal tax rates; and

 
 
(b)
Is the net after-tax amount of the Total Parachute Payments (without any
reduction to prevent imposition of the Excess Parachute Tax) but after deducting
the net amount of Federal, state, and local income and payroll taxes payable by
the Participant with respect to such Total Parachute Payments computed at the
Participant’s highest marginal tax rates and further reduced by the amount of
the Excess Parachute Tax that would be imposed on the Participant with respect
to such Total Parachute Payments.

 
Such reduction shall first be applied to the accelerated vesting of any equity
incentive compensation (starting with stock options or stock appreciation rights
that have the highest exercise or strike price) and thereafter any restricted
stock, performance shares or restricted stock units, next followed by any
Severance Benefits under this Policy that are not considered to be deferred
compensation within the meaning of Section 409A of the Code and lastly to any
Severance Pay or other Severance Benefits under this Policy that are considered
to be deferred compensation within the meaning of Section 409A of the Code
(starting with the payments and benefits that are payable the latest in time).
 
Section 4.06     Death of an Eligible Participant.  If an Eligible Participant
dies after having satisfied all of the eligibility conditions set forth in
Section 3.01 and before the end of the Severance Period, any remaining Severance
Pay will continue to be paid to the beneficiary designated by the Participant to
the Company, in writing.  If a Participant has not designated a beneficiary (or
if the beneficiary does not survive the Participant), the remaining Severance
Pay, if any, will be paid to the Eligible Participant’s estate.
 
Section 4.07     Violation of Post-Employment Obligations and
Covenants.  Notwithstanding any provision in this Policy to the contrary, if any
Eligible Participant breaches the terms of any Restricted Covenant
Agreement with the Company, such Eligible Employee shall immediately forfeit any
and all rights he may have to any unpaid Severance Pay and other Severance
Benefits hereunder and such Eligible Participant shall return to the Company any
Severance Pay and Severance Benefits.
 
ARTICLE V.
POLICY ADMINISTRATION
 
This Policy shall be administered by the Administrator.  The Administrator shall
have the discretionary authority to determine eligibility for Severance Benefits
under the Policy and to construe the terms of the Policy, including the making
of factual determinations.  Benefits under the Policy shall be paid or provided
only if the Administrator determines that Participant is entitled to such
benefits under the terms of this Policy.  The decisions of the Administrator
shall be final and conclusive with respect to all questions concerning
administration of the Policy.  The Administrator may delegate all or a portion
of its duties under this Policy to the CEO; provided, however, that the
Committee’s express approval is required for the payment of any compensation or
benefits as a result of any Participant’s Termination of Employment that are not
Accrued Obligations or otherwise authorized under this Policy and further
provided that the Administrator shall not delegate any duties to the CEO in
connection with his own Termination of Employment.  The actions of the CEO with
respect to his delegated duties shall be treated as if such actions were taken
by the Administrator.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
CLAIMS PROCEDURE
 
Section 6.01     Filing a Claim.  No formal claim for benefits shall be required
for Severance Benefits to be paid or provided under this Policy.  The
Administrator will inform any Participant who incurs an Involuntary Termination
of Employment that such Participant will be eligible for Severance Benefits
under this Policy if the Participant satisfies the conditions set forth in
Section 3.01.  However, any individual who believes he is eligible for Severance
Benefits under this Policy that have not been provided (a “Claimant”) may submit
a written claim (“Claim”) for Severance Benefits to the Administrator.  A
Claimant shall have no right to seek review of a denial of Severance Benefits,
or to bring any action in any court to enforce a Claim, prior to filing a Claim
and exhausting his administrative remedies under this Article VI. When a Claim
has been filed properly, the Administrator shall evaluate it and shall notify
the Claimant of the approval or the denial of the Claim within 90 days after the
Administrator receives such Claim unless special circumstances require an
extension of time for processing the Claim.  If such an extension of time for
processing is required, the Administrator shall furnish the Claimant with
written notice of the extension prior to the termination of the initial 90-day
period.  The notice of extension will specify the special circumstances
requiring an extension and the date by which a final decision will be
reached.  The extension may not exceed 180 days after the date on which the
Claim was filed.  The Administrator shall provide the Claimant with a written
notice advising the Claimant as to whether the Claim is granted or denied, in
whole or in part.  If a Claim is denied, in whole or in part, the notice will
contain (a) the specific reasons for the denial, (b) references to pertinent
provisions of the Policy upon which the denial is based, (c) a description of
any additional material or information, if any, that is necessary to perfect the
Claim and an explanation of why such material or information is necessary, and
(d) the Claimant’s right to seek review of the denial.
 
Section 6.02     Review of Claim Denial.  If a Claim is denied, in whole or in
part, the Claimant may shall have the right to (a) request that the Committee
review the denial, (b) review pertinent documents, and (c) submit issues and
comments in writing, provided that the Claimant files a written request for
review with the Committee within 60 days after the date on which the Claimant
received written notification of the denial.  Within 60 days after a request for
review is received, the Committee shall review the Claim and advise the Claimant
in writing of the Committee’s decision on review.  If special circumstances
require an extension of time for processing the review, the Committee shall
provide the Claimant with written notice within the initial 60-day review period
specifying the reasons for the extension and when such review shall be
completed.  The extension of the review period may not exceed 120 days after the
date on which the request for review was filed.  The Committee shall notify the
Claimant of its decision on review in writing, which will include specific
reasons for the decision and reference to the provisions of the Policy upon
which the decision is based.  A decision on review shall be final and binding on
all persons for all purposes.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
ARTICLE VII.
AMENDMENT AND TERMINATION
 
The Board or the Committee reserves the right to amend this Policy from time to
time or to terminate the Policy; provided, however, that no such amendment or
termination shall reduce the amount of Severance Pay or Severance Benefits
payable to any Eligible Participant who had an Involuntary Termination of
Employment on or before the date of such amendment is executed or this Policy is
terminated.  Moreover, this Policy may not be amended or terminated at any time
on or after the date Change of Control occurs and prior to the second
anniversary of such Change of Control if such amendment or termination will have
a material adverse affect on any Participant’s eligibility for Severance Pay or
Severance Benefits or the amount of Severance Benefits provided under this
Policy or under any plan, policy, program, arrangement or agreement that
replaces this Policy.  This Policy may not be amended, modified or terminated in
a manner that would subject any Participant to taxation of his Severance Pay or
any other Severance Benefits under Section 409A(a)(1) of the Code.
 
ARTICLE VIII.
MISCELLANEOUS
 
Section 8.01     Accrued Obligations.  Notwithstanding any provision in this
Policy to the contrary, a Participant who has a Termination of Employment shall
receive all of the Accrued Obligations to which such Participant is entitled in
accordance with the Company’s customary payroll practices and/or the terms of
any applicable plan, program, policy or arrangement maintained by the Company
without regard to whether the Participant is or may become entitled to any
Severance Pay or Severance Benefits under this Policy.
 
Section 8.02     Successors and Assigns.  The obligations of the Company under
this Policy shall be assumed by its successors and assigns.
 
Section 8.03     Employment Rights.  The existence of this Policy shall not
confer any legal or other rights upon any employee to continuation of
employment.  The Company and its subsidiaries reserve the right to terminate any
employee with or without cause at any time, notwithstanding the provisions of
this Policy.
 
Section 8.04     Controlling Law.  The provisions of this Policy shall be
governed, construed and administered in accordance with ERISA.  To the extent
that ERISA does not apply, the laws of the State of California shall be
controlling, other than California law concerning conflicts of law.
 
Section 8.05     Interests Not Transferable.  The interest of persons entitled
to Severance Benefits under this Policy are not subject to their debts or other
obligations and, except as provided in Sections 4.06 and 8.02 above and Section
8.11 below, as required by federal or state garnishment orders issued to the
Plan or any Employer, or as may be required by ERISA, may not be voluntarily or
involuntarily sold, transferred, alienated, assigned or encumbered.
 
Section 8.06     Representations Contrary to the Policy.  No officer or employee
of the Company or any Employer has the authority to alter, vary or modify the
terms of the Policy or the Severance Benefits available to any Eligible
Participant without the written consent of the Board or the Committee.  No
verbal or written representations contrary to the terms of the Policy and any
duly authorized written consent of the Board or Committee shall be binding upon
the Company or any Employer.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
Section 8.07     Plan Funding.  No Participant or beneficiary thereof shall
acquire by reason of this Policy any right in or title to any assets, funds, or
property of any Employer.  Any Severance Benefits that become payable under this
Policy are unfunded obligations of the Eligible Participant’s Employer, and
shall be paid from the general assets of such Employer.  No employee, officer,
director or agent of the Company or any Employer guarantees in any manner the
payment of Severance Benefits.
 
Section 8.08     Headings.  The headings in this Plan are for convenience of
reference and shall not be given substantive effect.
 
Section 8.09     Gender.  Except when the context indicates to the contrary,
when used in this Policy, masculine terms shall be deemed to include the
feminine.
 
Section 8.10     Severability.  If any provision of this Policy is held illegal
or invalid for any reason, the other provisions of this Policy shall not be
affected.
 
Section 8.11     Tax Withholding.  Notwithstanding any other provision of this
Policy, the Employers may withhold from any and all Severance Benefits such
United States federal, state or local or foreign taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
Section 8.12     Non-Exclusivity of Rights.  The terms of the Policy shall not
prevent or limit the right of a Participant to receive any base annual salary,
pension or welfare benefit, perquisite, bonus or other payment provided by the
Company to the Participant, except for such rights as the Participant may have
specifically waived in writing.  Amounts that are vested benefits or which the
Participant is otherwise entitled to receive under any benefit policy or program
provided by the Company shall be payable in accordance with the terms of such
policy or program.
 
Section 8.13     Indemnification.  The CEO and the individuals serving on the
Committee shall be indemnified to the fullest extent permitted by applicable law
and the Company’s Bylaws.
 
Adopted by the Compensation Committee
on April 6, 2012
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ELIGIBILITY TO PARTICIPATE
IN THE
SEVERANCE POLICY
 
As of April 6, 2012

 
John R. D. Dickson
 
John Houston
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF RELEASE
 
This is a Waiver and Release (“Release”) between __________________ (the
“Executive”) and Pulse Electronics Corporation (the “Company”).  The Company and
the Executive agree that they have entered into this Release voluntarily, and
that it is intended to be a legally binding commitment between them.
 
In consideration for and contingent upon the Executive’s right to receive the
Severance Pay and Severance Benefits described in Article IV of the Pulse
Electronics Corporation Executive Severance Policy (the “Severance Policy”) and
this Release, the Executive hereby agrees as follows:
 
1.            General Waiver and Release.  Except as provided in Paragraphs 3
and 6 below, the Executive and any person acting through or under the Executive
hereby release, waive and forever discharge the Company, its past and present
subsidiaries and affiliates, and their respective successors and assigns, and
their respective past and present officers, directors, shareholders, employees
and agents of each of them (collectively the “Released Parties” and individually
a “Released Party”), from any and all claims, demands, actions, liabilities and
other claims for relief and remuneration whatsoever (including without
limitation attorneys’ fees and expenses), whether known or unknown, absolute,
contingent or otherwise (each, a “Claim”), arising or which could have arisen up
to and including the date of the Executive’s execution of this Release,
including without limitation those arising out of or relating to the Executive’s
employment or cessation and termination of employment, or any other written or
oral agreement, any change in Executive’s employment status, any benefits or
compensation, any tortious injury, breach of contract, wrongful discharge
(including any Claim for constructive discharge), infliction of emotional
distress, slander, libel or defamation of character, and any Claims arising
under Title VII of the Civil Rights Act of 1964 (as amended by the Civil Rights
Act of 1991), the Americans With Disabilities Act, the Rehabilitation Act of
1973, the Equal Pay Act, the Older Workers Benefits Protection Act, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, or any other federal, state or local statute, law, ordinance, regulation,
rule or executive order, any tort or contract claims, and any of the claims,
matters and issues which could have been asserted by the Executive against any
Released Party in any legal, administrative or other proceeding.  The Executive
agrees that if any action is brought in her name before any court or
administrative body, the Executive will not accept any payment of monies in
connection therewith.
 
2.           The Executive acknowledges and agrees that he/she is specifically
waiving all rights under section 1542 of the Civil Code of the State of
California, which provides:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
Notwithstanding the provisions of section 1542 of the Civil Code of the State of
California, Executive acknowledges that Executive may hereafter discover facts,
matters or events different from or in addition to those Executive now knows or
believes to be true with respect to the claims, demands, damages, debts,
liabilities, accounts, actions or causes of action herein released, and hereby
agrees that the releases in Paragraph 1 above shall remain in effect in all
respects as complete, general releases as to the matters released,
notwithstanding any such different or additional facts.
 
3.             Nothing in this Release shall limit or impede the Executive’s
right to file or pursue an administrative charge with, or participate in, any
investigation before the Equal Employment Opportunity Commission (“EEOC”), or
any similar local, state or federal agency, or, to file a claim for unemployment
compensation benefits, and/or any causes of action which by law the Executive
may not legally waive.  The Executive agrees, however, that if the Executive or
anyone acting on the Executive’s behalf, brings any action concerning or related
to any cause of action or liability released in this Release, the Executive
waives any right to, and will not accept, any payments, monies, damages, or
other relief, awarded in connection therewith.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
4.             The Executive agrees that the Severance Pay and Severance
Benefits provided pursuant to Article IV of the Severance Policy are conditioned
upon the Executive’s continued compliance with the terms of any Restricted
Covenant Agreement by and between Executive and the Company.  In the event that
the Executive breaches the terms of any Restricted Covenant Agreement with the
Company, the Executive shall immediately forfeit any and all rights the
Executive may have to any unpaid Severance Pay and other Severance Benefits
under the Severance Policy and the Executive shall return to the Company any
Severance Pay and Severance Benefits previously received.
 
5.             THE COMPANY AND THE EXECUTIVE AGREE THAT THE SEVERANCE PAY AND
SEVERANCE BENEFITS DESCRIBED IN THE SEVERANCE POLICY ARE CONTINGENT UPON THE
EXECUTIVE SIGNING THIS RELEASE.  THE EXECUTIVE FURTHER UNDERSTANDS AND AGREES
THAT IN SIGNING THIS RELEASE, EXECUTIVE IS RELEASING POTENTIAL LEGAL CLAIMS
AGAINST THE COMPANY.  THE EXECUTIVE UNDERSTANDS AND AGREES THAT IF EXECUTIVE
DECIDES NOT TO SIGN THIS RELEASE, OR IF EXECUTIVE REVOKES THIS RELEASE, THAT
EXECUTIVE WILL NOT BE ENTITLED TO RECEIVE ANY SEVERANCE PAY OR SEVERANCE
BENEFITS UNDER THE SEVERANCE POLICY.
 
6.             The waiver contained in Paragraphs 1 and 2 above does not apply
to:
 
 
(i)
Any Accrued Obligations, as defined in Section 2.01 of the Severance Policy;

 
 
(ii)
Any rights or claims that may arise under the Age Discrimination in Employment
Act after the date that Executive signs this Release; and

 
 
(iii)
Any right to indemnification by the Company or to coverage under directors and
officers liability insurance to which Executive is otherwise entitled in
accordance with the Company’s articles of incorporation or by-laws or other
agreement between the Executive and the Company.

 
7.             EXECUTIVE ACKNOWLEDGES THAT SHE HAS READ AND IS VOLUNTARILY
SIGNING THIS RELEASE.  EXECUTIVE ALSO ACKNOWLEDGES THAT EXECUTIVE IS HEREBY
ADVISED TO CONSULT WITH AN ATTORNEY, HAS BEEN GIVEN AT LEAST [21][45] DAYS TO
CONSIDER THIS RELEASE BEFORE THE DEADLINE FOR SIGNING IT, AND UNDERSTANDS THAT
EXECUTIVE MAY REVOKE THE RELEASE WITHIN SEVEN (7) DAYS AFTER SIGNING IT.  IF NOT
REVOKED WITHIN SUCH PERIOD, THIS RELEASE WILL BECOME EFFECTIVE ON THE EIGHTH (8)
DAY AFTER IT IS SIGNED BY EXECUTIVE.
 
BY SIGNING BELOW, BOTH THE COMPANY AND EXECUTIVE AGREE THAT THEY UNDERSTAND AND
ACCEPT EACH PART OF THIS RELEASE.
 
EXECUTIVE
 
PULSE ELECTRONICS CORPORATION
       
By:  
 
[Name of Executive]
Its:  
       
Date
     
Date:
         

 
 
- 2 -

--------------------------------------------------------------------------------

 